          Case 1:17-cr-00046-SPW Document 50 Filed 04/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 17-46-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


  CHRISTOPHER RAY METZGER,

                        Defendant.


        Upon the Defendant's Motion to Terminate Supervised Release(Doc. 48),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.

Christopher Metzger's supervised release is terminated as of the date ofthis Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this _^^d^ of April, 2021.

                                              ^SUSAN P. WATTERS
                                               United States District Judge
